Mountain, J.,
dissenting. It seems to me that the majority has taken a somewhat overly simplistic approach to the matter of statutory interpretation that is presented at the threshold of this case.
The statutory provision before us says simply,
No licensed insurance carrier shall refuse to renew the required coverage stipulated by this act without the consent of the Commissioner of Insurance. [N. J. S. A. 39:6A-3]
Read literally, Nationwide would seem to be bound to renew policies as long as it retains its license to issue automobile insurance in New Jersey. But as we have been told by high authorit]^
[t]here is no surer way to misread any document than to read it literally. [Guiseppi v. Walling, 144 F. 2d 608, 623, 624 (2d Cir. 1944) L. Hand, J. concurring]
We do not seek the literal meaning of the words of the statute and stop there. The intent and purpose of the Legislature must be sought. Such evidences of legislative intent as exist — and they are meager indeed — seem to support the view that the mischief which the statute sought to remedy was only the matter of discriminatory and arbitrary refusals to renew individual policies. Eor instance, after the enactment of the New Jersey Automobile Reparation Reform Act *562(No Fault) N. J. 8. A. 39:6A-1 et seq., the legal counsel to the Automobile Insurance Study Commission, discussing the language here in question said:
The purpose of the provision is to eliminate the practices which certain insurance companies follow, such as refusal to renew coverage once an insured reaches 65 years of age, or refusal to renew after an insured is involved in an accident wherein claim is made, regardless of who was at fault. Many automobile owners in the past have elected not to make legitimate claims with their insurers for fear that their insurers would refuse to renew their policies. In many instances such concern by the insured was warranted. The renewal provision of the Act should eliminate such practices of wholesale non-renewal of policies absent good cause. [M. Iaviocoli, No Fault and Comparative Negligence in New Jersey, 101-02 (1973)]
While the issue is not free from doubt, I cannot find any certain or positive evidence that the Legislature ever gave any thought or attention to the problem of wholesale withdrawal which has arisen here. This being so I would interpret the statute as being addressed only to renewals of individual policies and not pertinent to the situation which Nationwide presents.
Because I would decide the case in favor of Nationwide as a matter of statutory construction, I would not reach the constitutional issues presented.
I agree with the modification imposed by the majority and as so modified I would reverse.
For affirmance as modified — Chief Justice Hughes and Justices Sullivan, P ashman, Scheeibee and Handler — 5.
For reversal as modified — Justice Mountain — 1.